           Case 4:11-cr-00150-DCB-LCK Document 796 Filed 02/06/19 Page 1 of 2



                                     DISTRICT JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: David C. Bury                Date: February 6, 2019
USA v. Heraclio Osorio-Arellanes                  Case Number: CR-11-00150-004-TUC-DCB (BPV)

Assistant U.S. Attorney: Todd Wallace Robinson and David Leshner
Attorney for Defendant: Francisco Leon, CJA
Interpreter: Lucinda Bush and Hortencia Studer Language: Spanish
Defendant: ☒ Present ☐ Not Present ☐ Released ☒ Custody ☐ Summons ☐ Writ
             Restraint Level 3

Court Reporter Cindy Shearman
Deputy Clerk Martha Hernandez

Proceeding: Jury Trial – Day 1

9:35 a.m. – Court, counsel, defendant and jury present.

Opening Statements
9:37 a.m. – Government opening statement – by Mr. Robinson
10:15 a.m. – Defendant opening statement – by Mr. Leon

Mid-morning recess taken: 10:30 a.m. - 10:42 a.m.
Court, counsel and defendant present; jury enters the courtroom.

Government’s Case in Chief /Following evidence entered, and witnesses examined

10:45 a.m. – Witness: Jason Weatherby, seated and sworn; direct examine by Mr. Leshner.
Exhibits admitted: 100-A, 100-B, 100-D, 100-C, 754-775
With no objection by defense counsel the Court allows Mr. Leshner to proceed with witness
testimony under Rule 702.
11:48 a.m. – Cross examine by Mr. Leon.

Lunch recess taken: 12:00 p.m. m- 1:15 p.m.
Court, counsel and defendant present; jury enters the courtroom. Mr. Leon resumes cross examine of
the witness, Mr. Weatherby.
1:51 p.m. – Redirect; Exhibit 727 admitted.
1:59 p.m. – Witness steps down.

2:00 p.m. – Witness: Christopher Conner, seated and sworn; direct examine by Mr. Robinson.
Exhibits admitted: 1 and 200.

Mid-afternoon recess taken: 2:41 p.m. – 2:52 p.m.
           Case 4:11-cr-00150-DCB-LCK Document 796 Filed 02/06/19 Page 2 of 2

USA v. Heraclio Osorio-Arellanes                                             Date: February 6, 2019
Case Number: CR-11-00150-004-TUC-DCB (BPV)                                                Page 2 of 2

Court, counsel and defendant present; jury enters the courtroom. Mr. Robinson resumes direct
examine of the witness, Mr. Conner.
3:21 p.m. – Cross examine by Mr. Leon.
3:57 p.m. – Redirect.
4:04 p.m. – Witness steps down.

4:05 p.m. – Witness: William Castano, seated and sworn; direct examine by Mr. Robinson.

Proceedings recessed for the day at 4:26 p.m.
Jury trial continues to 2/7/2019 at 9:30 AM.



                                                                               Jury Trl 5hrs 36 min

                                                                               Start: 9:35 AM
                                                                               Stop: 4:26 PM




                                                Page 2 of 2
